White, J.
(concurring).
I think the neighborhood scheme, whereby buildings on lots fronting on Montpelier avenue had to set back twenty-feet from the street line, did not become applicable to lots fronting also on Atlantic avenue except to the extent of the five feet prescribed in the modified restriction established by the resolution of the common grantor company passed in 1889 and embodied in all deeds made by that company after that time, several of which were for lots on Atlantic avenue, and one in particular "was for a lot at the northwest corner of Atlantic and Montpelier avenues, which lot is on the same side of Montpelier avenue as is defendant’s lot, and so close to it that defendant’s lot would have been dependent for an *770important part of its benefit from the twénty-foot restriction, upon such restriction being binding also upon such other lot.
It is true that in Waters v. Collins, 70 Atl. Rep. 984 (affirmed by this court without a per curiam or an opinion, and of which affirmance there is no published report), the court of chancery, citing Coudert v. Sayre, 46 N. J. Eq. 386, as authority therefor, said that this resolution of the Chelsea Beach Company abolishing all line restrictions on lots fronting on Atlantic avenue except the restriction requiring improvements to recede five feet,from side street lines, passed in 1889, and inserted in all deeds for Atlantic avenue lots and for all other lots deeded by that company after that date, could not affect the rights of the parties in that case as against each other, because their respective lots had been granted by the said common grantor in 1887, before the passage of that resolution in 1889; but in this I think the learned vice-chancellor failed to observe (because not there, as here, so pointedly involved) the essential difference in the nature of a neighborhood scheme restriction from that óf a bare restrictive covenant, reserved by a grantor in favor of his retained lands, upon lands which he conveys to the covenantor. In the latter case the grantor and his subsequent grantees of all or any part of such retained lands in favor of • which the covenant was reserved, may specifically enforce it (if such enforcement be equitable and reasonable in view of surrounding circumstances at the time such enforcement is asked), although sirch other lands were in fact never then nor afterward subjected to any restriction whatsoever, nor ever intended so to be. In such a case it is quite evident that the subsequent grantee of part of such retained lands has at once, upon receiving his deed, a fixed definite right' to reasonably and equitably enforce the covenant against the lands of the covenantor, and that no subsequent action of the common grantor can affect that right. Such was the case of Coudert v. Sayre, supra, which the vice-chancellor cited as authority for the position which he took in the case of Waters v. Collins.
*771A neighborhood scheme, on the other hand, depends for its potency upon its reciprocal universality as affecting all the lands intended to be and actually brought within the scheme. As was said by this court in Sanford v. Keer, 80 N. J. Eq. 240, in neighborhood scheme restrictive covenants, “the burden follows the benefit.” If this mutual reciprocal universal benefit intended to be conferred upon all by the scheme, fails by reason of one or more permitted violations of the covenant, whereby the benefit is destroyed, the burden ends with it, and the scheme is said to have been abandoned;” but if it fails because of the omission from the restricted lots of a lot essential to the existence of the scheme, so that improvements may be put upon or uses made of that lot contrary to the terms of the covenant, and which would destroy the benefit of the scheme to the other lots included therein, the neighborhood scheme has not been established as to, and is, therefore, not binding upon,' any lots which, because of such omission, may thus be deprived of the benefit of the scheme.
How, then, is a neighborhood scheme .of this character created ? The most complete way, of course, is by a reciprocal covenant, whereby .the grantor covenants to insert, in apt language, like covenants in all deeds of his remaining lots or lands for the common benefit of all of his grantees and their assigns. Another way is for him to offer his lots for sale, and to sell them, on the representation that all lots will be conveyed subject to like covenants for the common benefit, in which case purchasers with notice or knowledge will be bound by the covenant. But, in the absence of either of these methods (as was the case here), the courts will only spell out such a scheme from a plan of lots and sales therefrom where-all the deeds from the common grantor for the lots making up any particular neighborhood group of common benefit therefrom, are made subject to the common covenant. If, under these circumstances, the covenant is omitted from a deed of one lot so located that a violation on that lot of the provisions of the covenant would deprive the other lots of the benefit to be derived by them from the common observance of the restriction, there is, in the absence of knowledge or *772notice of the scheme on the part of the grantee in the deed for such omitted lot, a failure to make out a neighborhood scheme, at least as to that lot and as to such other lots as would lose the benefit of the scheme if it were violated on the lot not subjected to the covenant. Thus, in the leading case of DeGray v. Monmouth Beach Club House Co., 50 N. J. Eq. 529, Vice-Chancellor Green said: “The law, deducible from these principles and the authorities, applicable to this case, is that where there is a general scheme or plan, adopted and made public by the owner of a tract, for the development and improvement of the property, by which it is divided into streets, avenues arid lots, and contemplating a restriction as to the uses to which buildings or lots may be put, to be secured by a covenant embodying the restriction, to be inserted in each deed to a purchaser; and it appears by writings or by the circumstances that such covenants are intended for the benefit of all the lands, and that .each purchaser' is to be subjected to and have the benefit thereof; and the covenants are actually inserted in all deeds for lots sold in pursuance of the plan, one purchaser and his assigns may enforce the covenant against any other purchaser and his assigns if he has bought with knowledge of the scheme, and the covenant has been part of the subject-matter of his purchase.
Coming now to the case in hand, the language of the covenant speaks “neighborhood scheme,” and nothing else. It says -“oAvners of lots in the neighborhood and deriving title from the common grantor,” may enforce the restriction against each other, and that it is “to secure the health, beauty, ornamentation and value of the premises.” There is no covenant by the common grantor to. insert the common covenant in all the deeds, nor is there any proof in the record of any other verbal or written promise or representation so to do. We are therefore left to an examination of what was actually done, to spell out the neighborhood scheme in its various gradations as applied to different sections of the tract and in its territorial extent. Obviously, from the language of the covenant itself, there Avas to be a radical difference in the scheme as applied to Atlantic avenue lots. They *773might be used for store and business purposes of any lawful kind, barring saloons, whereas, all stores, except for the sale of drugs and candy, were prohibited on the other lots; and then also the twenty-feet restriction' was expressly omitted on the Atlantic avenue front.
Personalty, I have no doubt that this twenty-feet restriction was never intended to apply to the so-called side-avenue fronts of the lots shown by the filed plan as fronting on Atlantic avenue. Where Atlantic avenue lots were corner lots, I think it was intended that the five-feet-from-side-lines restriction would make them set back that distance from the side street, and that to the extent of this five-feet recession only, the neighborhood scheme to set buildings back from the street line, embraced in its territorial scope the lots fronting on Atlantic avenue. But the language used in the original restriction was not nearly as explicit as it might have been, and, while I think that the decision in Waters v. Collins, supra, indicates a failure therein to give full significance (1) to the express, in effect, dedication of the Atlantic avenue lots for stores and general commercial and business purposes, whereas, the provisions as to all other lots spoke “residential neighborhood;” (2) to the size of the corner lots, forty-two feet front, which, taking off the five-feet-side-line restriction on one side and the twenty-feet-so-called-side-avenue-front restriction on the other, would only leave seventeen feet to build on, whereas, the “inside” lots had thirty feet, thirty-five feet or forty feet available for building purposes according to their size after allowing for restrictions, although usually and property corner lots for business purposes should be larger than inside lots; (3) to the filed plan showing the comer lots in question to be fronting on Atlantic avenue and not on the side avenues; (4) to the. twelve-foot alley in the rear of the Atlantic avenue lots, which makes a natural or at least suitable, break for the ending of the twenty-foot restriction and the commencing of the five-foot restriction, and (5) to the policy of the law which does not favor restrictions upon the free and natural use of lands and does not adopt doubtful constructions to create them; never*774theless, that decision (as I think erroneously) interpreted the language used to mean that all buildings must recede twenty feet from the side avenue frontages of corner lots fronting on Atlantic avenue.
This interpretation, therefore, must, for the purposes of this discussion (assuming, although not conceding it to be here binding upon this court, Howland v. Andrus, 81 N. J. Eq. 175), be considered an essential part of the scheme here contended for, affecting the Atlantic avenue corner lots as such scheme was originally expressed in the 1887 deeds, and that brings us to the question: “Was this scheme in fact imposed upon all the lots properly falling within its territorial scope, so that its intended benefit could not be defeated by the violation of its requirements on a lot upon which it was not imposed?” I think the answer must be in the negative. In 1889 (for some reason best known to itself, very likely because some purchaser of a side avenue lot took a position contrary to the real intention of the parties and set up a claim that the twenty-foot restriction on the side avenue lots was applicable also to the so-called side avenue fronts of the Atlantic avenue corner lots) the common grantor, the Chelsea Beach Company, held a meeting of its directors and passed the following resolution, which was thereafter inserted in all deeds of lots thereafter sold by such common grantor, namely:
“By resolution of the board of directors of said Chelsea Beach Company, the above restrictions on the Atlantic avenue lots are rendered null and void, and the following restriction is hereby made a part of this conveyance; that no building shall at any time be erected on a corner lot of Atlantic avenue within five feet from the side street property line, but may be erected to the full party line of the adjoining lot, and on all other Atlantic avenue lots may be erected to the full party line of adjoining lot.”
If the language used in the original 1887 restriction meant what the Waters Case subsequently, in 1895, said it did, namely, a recession on Atlantic avenue corner lots of twenty feet from the Montpelier avenue line, that restriction was clearly not imposed upon the lot at the northwest corner of Montpelier and Atlantic avenues, except as to five feet of the *775twenty feet so specified. To the extent of fifteen feet, therefore, the twenty-foot restriction was not imposed upon a lot which was so located that the benefit of this feature of the scheme would certainly fail,- so far as defendant’s lot on the opposite side of Atlantic avenue and lipón the same side of Montpelier avenue was concerned. Consequently, I think, the scheme never became effective as to these two Atlantic avenue lots, beyond, or rather to a greater extent than, the five feet from the Montpelier avenue property line provided for in the resolution and restriction adopted in 1889. I think, therefore, that as applied to the present case, the learned vice-chancellor was clearly in error in saying in the Waters Case, supra, that the 1889 resolution and restriction could not affect rights between parties whose respective titles originated, as here, in deeds from the common grantor before the adoption of the 1889 resolution.
Whether the adoption of this view would result in a like modification of the twenty-foot restriction on the lots from the twelve-foot alley in the rear of the Atlantic avenue lots to the ocean lots is of course not before us in this case. Personalty, it seems to me, particularly in view of language of the original covenant and of the 1889 modifying resolution, that it might well be decided that the twenty-foot restriction as actually established was well established as to the side street lots from the twelve-foot alleys in the rear of the Atlantic avenue lots to the ocean lots, although not binding except for five feet on Atlantic avenue corner lots, but, as before stated, that question is not involved in this case.
Eor the reasons above stated, I do not find it necessary to consider the effect upon the restrictive burden on defendant’s property of any of the many violations on Montpelier avenue of the twenty-feet restrictive covenant scheme. I do not think the twenty-feet restrictive covenant is now, or ever was, since the 1889 modification, binding upon the defendant’s Montpelier avenue front beyond the line five feet from said avenue provided for in such modification, and certainly the proved violations were not sufficient to encroach upon his benefit *776from, and, therefore, to relieve defendant from the burden of such five-foot restriction.
But if all of this were otherwise, I am also quite clear, particularly in view of the abandonment of fifteen feet of the twenty-feet restriction on so many of the other Atlantic avenue corners, that there has been such a manifest and striking change in the character of the Atlantic avenue neighborhood as to make it unreasonable to specifically enforce as against any of the Atlantic avenue corner lots fifteen feet of the twenty-feet feature of the neighborhood scheme restrictions here contended for. These restrictions were imposed over thirty years ago when the whole tract, then on the outskirts of the resort, was unimproved and of comparatively no business value. Since that time the resort has so extended that the tract in question is substantially in its longitudinal centre and Atlantic avenue is the main business artery extending from one end of the city to the other. Extensive stores and business houses of various kinds abound on both sides of this principal business thoroughfare. The benefit to the lots shown on the plan as fronting on Montpelier and the other side avenues, from the Atlantic .avenue lots to the ocean lots, of having the full twenty-foot restriction enforced also against the Atlantic avenue corner lots has, in my judgment, ceased to be of sufficient relative value to justify the continued strict enforcement of the whole of the restrictive covenant as applied to the Atlantic avenue lots. These lots have a high market value per front foot and are very useful to the community for business purposes, and the injury to the side avenue lots in permitting the owners of the Atlantic avenue lots to build out to five feet from the side street property line is ver}- slight, if, in fact, there is any real injury. To this extent the restriction would seem to have ceased to be reasonable, and where that is the case, it is either fatal to an application to a court of equity to specifically enforce it, or at least the court will seize upon any circumstances evidencing its abandonment as a reason for refusing such enforcement. Such circumstances, so far as the Atlantic avenue lots are concerned, are here abundant. The part of the original re*777striction (an important feature in the residential neighborhood scheme) whereby a five-foot open space on each side of each lot, “inside” as well as “corner,” as well on Atlantic avenue as elsewhere, was provided for, has clearly become obsolete as to the Atlantic avenue lots, and is certainly no longer binding thereon; in fact, the record shows that it has long since been substantially abandoned and generally disregarded so far as Atlantic avenue is concerned. Counsel for the complainants in this case admit that this feature no longer forms a part of the general scheme as applied to the Atlantic avenue lots. The scheme claimed to be established by the Waters Case decision (supra), if established, seems to have been likewise frequently, if not generally, abandoned, as to the Atlantic avenue lots on most of the other Atlantic avenue corners, except as to the five feet prescribed by the 1889 resolution, and this, too, is so at the Montpelier and Atlantic avenues corner, where also one building has been erected out to the live-feet line. Certainly, I think, that it would be inequitable to now enforce the remaining fifteen feet of restraint on the side street lines of any of the Atlantic avenue corner lots in this tract.
As to the restrictions on the remaining live feet, the integrity of which I think has not as yet been successfully attacked by proved encroachments, if it is valuable to the owners of the other lots on the side streets to retain this feature of the scheme as applied by the resolution of 1889 to the Atlantic avenue corner lots, I think the way for those owners to accomplish that result for any considerable length of time, would be to induce the city to widen the side streets on the city plan to the extent of this additional five feet on each side throughout their entire length; otherwise, in a few years, with each property owner in turn encroaching a few inches or a fewr feet at a time, and his neighbors, for friendly reasons, loath to interfere, it will be but a comparatively short time when both this five-feet restriction on the corner lots, and also the entire twenty-feet restriction on the side avenue lots wall have practically disappeared. A neighborhood _ restrictive scheme has, like an aeroplane in the sky, a constant *778and ever-pnlling tendency to come down. The law of gravity pulls down always upon the aeroplane; the adverse policy of the common law, and the trait of human nature which prompts every one to step a little ahead of his neighbor, exert a constant like tendency upon the neighborhood scheme.
For the foregoing reasons I favor a reversal of the decree of the court of chancery, to the end that the injunction therein granted may be limited to the portion of defendant’s lot within a distance of five feet from the west line of Montpelier avenue.
For affirmance—None.
For reversal—The Chief-Justice, Teen chard, Parker, Bergen, Minturn, Kalisch, Black, Katzenbach, White, Heppenheimer, Ackerson, Van Buskiric—12.